Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 12/27/2021.  Claims 1, 6, 9, 14, 17 and 20 have been amended.  Claims 1-20 are pending in the case.  Claims 1, 9 and 17 are independent claims.

Response to Arguments
Applicant's arguments filed on 12/27/2021 have been fully considered but they are not persuasive. 
Applicant argues 1) Claussen does not disclose “User interface (UI) behavior semantics” or behavioral rules of UI generation; 2) Claussen does not disclose “defining which particular actions are executable at each of one or more particular lifecycle states at a class level”; 3) Claussen does not teach “extending” actionable business entity operating model; 4) Claussen does not disclose the feature of “a plurality of classes”; and 5) Claussen in view of Kirkpatrick do not specifically disclose the amended limitation.
Examiner respectfully disagrees.
1)  Applicant argues that [0046]-[0047] of Claussen discloses “wherein said extending step comprises configuring the user interface behavior semantics to be responsive to an operation state of the actable business entity operation model” is not the claimed “User interface (UI) behavior semantics” or behavioral rules of UI generation.  First, the current Specification does not give “User interface (UI) behavior semantics” or behavioral rules of UI generation any specific meaning, for example, [0003] of current Specification recites “The extending step includes configuring the user interface behavior 
2) Applicant points to [0036] of Claussen which recites “lifecycle specification itself may not provide detail on the activities that might be performed while a business entity instance is in a given state.”  First, “may not” is not equivalent of not happening at all.  Second, as cited Fig. 1 and [0031] of Claussen recites “The method 102 may include a generating step 104 for automatically generating, by a computer processor, a user interface configured to allow access and manipulation of each data object based on at least a lifecycle state of the data object and a user role. Each object may be from the one or more associated data objects. In the example method 102, the lifecycle state may be one of a set of states to and from which the lifecycle state can transition.” Hence, the BE model drives UI behavior using manipulation of access and data objects on a user interface.  Note: UI behavior is not defined in the current Specification, under BRI, UI behavior is interpreted as any display of data on UI based on the manipulation of data.
3) [0047] of the current Specification recites “For example, the actionable business entity operating model extender 520 can perform functions such as, for example, but not limited to, adding end-user business entity classes, defining visibilities of semantic objects, defining display sequences of semantic objects, defining display names of semantic objects, defining display widths of semantic objects, defining UI editing and creation rules for semantic objects, defining special editors for semantic objects, defining whichAUS920140279US03 (823 C2) Page 9 of 34 actions in the actionable business entity operating model will have interactions with the user through the UI, and generating UI code or display objects from an enhanced actionable business entity operating model.“  Applicant argues Claussen’s actionable business entity operating model is not extended because any defining of anything regarding lifecycle states is performed “within programming software development process”, but according the definition above, “extending” also a part of programming software development process, such as defining whichAUS920140279US03 (823 C2) Page 9 of 34 actions in the actionable 
4)  Based on “class” defined in [0055] of the current Specification which recites “End-users can be defined as extension classes in an actionable business entity operating model.”  The current Specification does not give “property meta classes” any definition, under BRI, property meta classes is interpreted as model attribute values.   The end user role can be interpreted as class level based on the current Specification. [0046]-[0047] of Claussen recites “the user interface may be configured to allow access and manipulation according to the access policies of a Business Entity. There may be two focus areas for these policies: CRUD in connection with Creates, Reads, Updates, and Deletes of attribute values in the information model, and Executions of state transitions in the lifecycle model” and “The CRUD restrictions may focus on what roles have authority to modify attribute values. These restrictions may be keyed not only by attribute and role, but also by the state that a BE instance is in....” hence, the user role/class and attributes values/property meta are used by define the execution of state transition, which is part of lifecycle state.  
Therefore Claussen discloses the recited limitations.
5)  Kirkpatrick discloses wherein multiple classes from among the plurality of classes can have a same pseudo number that is resolvable at a runtime.  (Figs. 3-4, and col. 7, lines 25-45 of Kirkpatrick, where the display sequence, e.g., item 44E, sequence 5 is the same with multiple classes such as different questions for the widget with correct version)
Therefore, the cited references disclose the recited limitations.	

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9 of U.S. Patent No. 10,452,245. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims claiming a business entity operating model with business entities with lifecycles to drive user interface behavior, where the business entities have different classes and rules that drives user interface behavior is defined by a display sequence for the user interface as a pseudo number where multiple classes can have a same pseudo number that is resolvable at runtime, and class properties that defines a relative display sequence at the class level.

Claims 1-20 of the Current application
claims 1, 2-9 of U.S. Patent No. 10,452,245
1. A system, comprising: an actionable business entity operating model provider for providing an actionable business entity operating model including a plurality of classes; and a processor-based actionable business entity operating model extender for extending the actionable business entity operating model to drive user interface behavior on a user interface device having at least a display device, by extending class and property meta classes of the actionable business entity operating model to include user interface behavior semantics and by defining which particular actions are executable at each of one or more particular lifecycle states at a class level for each of the plurality of classes, wherein said processor-based actionable business entity operating model extender defines a display sequence for the user interface as a pseudo number a respective one of the plurality of classes has in the display sequence and configures the user interface behavior semantics to be responsive to an operation state of actionable business entity operating model, wherein multiple classes from among the plurality of classes can have a same pseudo number that is resolvable at a runtime. 
6. The system of claim 1, wherein said processor-based actionable business entity operating model extender extends the actionable business entity operating model to drive the user interface behavior, and each of a plurality of class properties defines a relative display sequence within a respective one of the plurality of classes.  
9. A non-transitory computer readable storage medium comprising a computer readable program, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: providing an actionable business entity operating model including a plurality of classes; and extending the actionable business entity operating model to drive user interface behavior on a user interface device having at least a display device, by extending class and property meta classes of the actionable business entity operating model to include user interface behavior semantics and by defining which particular actions are executable at each of one or more particular lifecycle states at a class level for each of the plurality of classes, wherein said processor-based actionable business entity operating model extender defines a display sequence for the user interface as a pseudo number a respective one of the plurality of classes has in the display sequence and configures the user interface behavior semantics to be responsive to an operation state of actionable business entity operating model, wherein multiple classes from among the plurality of classes can have a same pseudo number that is resolvable at a runtime. 
14. The non-transitory computer readable storage medium of claim 9, wherein said processor-based actionable business entity operating model extender extends the actionable business entity operating model to drive the user interface behavior, and each of a plurality of class properties defines a relative display sequence within a respective one of the plurality of classes.
17. A system, comprising: an actionable business entity operating model provider for providing an actionable business entity operating model including a plurality of classes; and a processor-based actionable business entity operating model extender for extending the actionable business entity operating model to drive user interface behavior on a user interface device having at least a display device, by extending class and property meta classes of the actionable business entity operating model to include user interface behavior semantics and by defining which particular actions are executable at each of one or more particular lifecycle states at a class level for each of the plurality of classes, wherein said processor-based actionable business entity operating model extender defines a display sequence for the user interface as a pseudo number a respective one of the plurality of classes has in the display sequence and configures the user interface behavior semantics to be responsive to an operation state of actionable business entity operating model, wherein multiple classes from among the plurality of classes can have a same pseudo number that is resolvable at a runtime. 
20. The system of claim 17, wherein said processor-based actionable business entity operating model extender extends the actionable business entity operating model to drive the user interface behavior, and each of a plurality of class properties defines a relative display sequence within a respective one of the plurality of classes.











2. The system of claim 1, wherein the user interface behavior semantics comprise actions in the actionable business entity operating model which have a respective corresponding interaction with a user, and wherein the actions in the actionable business entity operating model which have the respective corresponding interaction with the user are variable responsive to a lifecycle state of a business entity instance.  
10. The non-transitory computer readable storage medium of claim 9, wherein the user interface behavior semantics comprise actions in the actionable business entity operating model which have a respective corresponding interaction with a user, and wherein the actions in the actionable business entity operating model which have the respective corresponding interaction with the user are variable responsive to a lifecycle state of a business entity instance.
18. The system of claim 17, wherein the user interface behavior semantics comprise actions in the actionable business entity operating model which have a respective corresponding interaction with a user, and wherein the actions in the actionable business entity operating model which have the respective corresponding interaction with the user are variable responsive to a lifecycle state of a business entity instance.  




3. The system of claim 1, wherein the user interface comprises a form of an interactive parameterized document.  
11. The non-transitory computer readable storage medium of claim 9, wherein the user interface comprises a form of an interactive parameterized document.  
19. The system of claim 17, wherein the user interface comprises a form of an interactive parameterized document.  




4. The system of claim 3, wherein portions of the interactive parameterized document are expressed as objects in a document ontology.  
12. The non-transitory computer readable storage medium of claim 11, wherein portions of the interactive parameterized document are expressed as objects in a document ontology.







5. The system of claim 3, wherein parameters of the interactive parameterized document are expressed as objects in a document ontology and related to domain ontology objects that provide values for the parameters.  
13. The non-transitory computer readable storage medium of claim 11, wherein parameters of the interactive parameterized document are expressed as objects in a document ontology and related to domain ontology objects that provide values for the parameters.  







7. The system of claim 1, wherein the user interface behavior semantics include at least one of an object visibility, an attribute visibility, a display sequence, a display name, a display width, a user editing rule, a user creation rule, and a special editor use.  
15. The non-transitory computer readable storage medium of claim 9, wherein the user interface behavior semantics include at least one of an object visibility, an attribute visibility, a display sequence, a display name, a display width, a user editing rule, a user creation rule, and a special editor use.  





8. The system of claim 1, wherein the user interface behavior semantics comprise an ability to control at which lifecycle state of semantic objects in a resulting extended actionable business entity operating model, particular aspects of the semantic objects Page 3 of 15can be manipulated in the user interface.  
16. The non-transitory computer readable storage medium of claim 9, wherein the user interface behavior semantics comprise an ability to control at which lifecycle state of semantic objects in a resulting extended actionable business entity operating model, particular aspects of the semantic objects can be manipulated in the user interface.  

A method, comprising: providing an actionable business entity operating model; and extending the actionable business entity operating model to drive user interface behavior on a user interface device having at least a display device, by extending class and property meta classes of the actionable business entity operating model to include user interface behavior semantics, defining rules for editing semantic objects based on the user interface behavior semantics, and defining which particular actions are executable at each of one or more particular lifecycle states at a class level, wherein said extending step comprises configuring the user interface behavior semantics to be responsive to an operation state of the actionable business entity operating model, the user interface behavior being adjusted based on the rules for editing semantic objects, and wherein the actionable business entity operating model comprises a plurality of classes, and said extending step further comprises defining a display sequence for the user interface as a pseudo number a respective one of the plurality of classes has in the display sequence, wherein multiple classes from among the plurality of classes can have a same pseudo number that is resolvable at a runtime, and each of a plurality of class properties defines a relative display sequence within a respective one of the plurality of classes at the class level. 


    
  
 
 




























5. The method of claim 1, wherein the user interface behavior semantics comprise actions in the actionable business entity operating model which have a respective corresponding interaction with a user. 
6. The method of claim 5, wherein the actions in the actionable business entity operating model which have the respective corresponding interaction with the user are variable responsive to a lifecycle state of a business entity instance. 
    







7. The method of claim 1, wherein the user interface comprises a form of an interactive parameterized document. 
    




8. The method of claim 7, wherein portions of the interactive parameterized document are expressed as objects in a document ontology. 
    



9. The method of claim 7, wherein parameters of the interactive parameterized document are expressed as objects in a document ontology and related to domain ontology objects that provide values for the parameters. 
    




3. The method of claim 1, wherein the user interface behavior semantics comprise at least one of an object visibility, an attribute visibility, a display sequence, a display name, a display width, a user editing rule, a user creation rule, and a special editor use. 





4. The method of claim 1, wherein the user interface behavior semantics comprise an ability to control at which lifecycle state of semantic objects in a resulting extended actionable business entity operating model particular aspects of the semantic objects can be manipulated in the user interface. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al (US 20120185791 A1) in further view of Kirkpatrick et al (US 7158988 B1).
Referring to claim 1, Claussen discloses a system comprising: 
an actionable business entity operating model provider for providing an actionable business entity operating model ([0003] of Claussen recites “Business Entities are business-relevant dynamic conceptual objects that are created, evolved, and (typically) archived as they pass through the operations of an enterprise. A Business Entity includes both an information model for data about the business objects during their lifetime and a lifecycle model, which may describe the possible ways and timings that tasks can be invoked and performed on these objects.” [0033]-[0034] of Claussen recites “the idea of Business Entities ("BE") may be introduced and expressed through a Business Entity Definition Language ("BEDL")” and “In BEDL, the lifecycle model for Business Entities is specified as a finite state machine.”) including a plurality of classes (based on “class” defined in [0055] of the current Specification which recites “End-users can be defined as extension classes in an actionable business entity operating model.”  The current Specification does not give “property meta classes” any definition, under BRI, property meta classes is interpreted as model attribute values.   The end user role can be interpreted as class level based on the current Specification. [0046]-[0047] of Claussen recites “the user interface may be configured to allow access and manipulation according to the access policies of a Business Entity. There may be two focus areas for these policies: CRUD in connection with Creates, Reads, Updates, and Deletes of attribute values in the information model, and Executions of state transitions in the lifecycle model” and “The CRUD restrictions may focus on what roles have authority to modify attribute values. These restrictions may be keyed not only by attribute and role, but also by the state that a BE instance is in....” hence, the user role/class and attributes values/property meta are used by define the execution of state transition which is part of lifecycle state); and 
a processor-based actionable business entity operating model extender ([0046] of the Current Specification does not give “extended actionable business entity” any special meaning, Examiner will interpret it as a functionality of the software.  [0044] of Claussen recites “These Business Entities encoded in BEDL may be managed through a set of processes using a Business Process execution language ("BPEL"), which may be extended to incorporate a computer markup language such as BEDL. One type of BPEL is called Web Service Business Process Execution Language ("WS-BPEL"). One example of using WS-BPEL and extending it to incorporate a computer markup language is through the use of BPEL4data. BPEL4data may extend WS-BPEL to incorporate Business Entities encoded in BEDL. BPEL4Data is a declarative extension to WS-BPEL that has been developed so that WS-BPEL processes can work easily with BE definitions expressed in BEDL. BPEL4Data may contain the extensions to WS-BPEL to formally consume BEDL elements. Specifically, it may provide a declarative syntax for annotating a WS-BPEL activity to either specify a BE state change or to indicate BE content manipulation. Those of ordinary skill in the art will recognize that similar techniques may be applied to a variety of BPEL languages incorporating a computer markup language with the functionality described above”)  for extending  the actionable business entity operating model to drive user interface behavior on a user interface device (Fig. 1 and [0031] of Claussen recites “The method 102 may include a generating step 104 for automatically generating, by a computer processor, a user interface configured to allow access and manipulation of each data object based on at least a lifecycle state of the data object and a user role. Each object may be from the one or more associated data objects. In the example method 102, the lifecycle state may be one of a set of states to and from which the lifecycle state can transition.” Hence, the BE model drives UI behavior using manipulation of access and data objects on a user interface.  Note: UI behavior is not defined in the current Specification, under BRI, UI behavior is interpreted as any display of data on UI based on the manipulation of data) having at least a display device, (Fig. 14 and [0067] of Claussen, data is displayed via a computer monitor (as shown) through “interface element… may be a clickable button.”) by extending class and property meta classes of the actionable business entity operating model to include user interface behavior semantics and by defining which particular actions are executable at each of one or more particular lifecycle states at a class level for each of the plurality of classes, (based on “class” defined in [0055] of the current Specification which recites “End-users can be defined as extension classes in an actionable business entity operating model.”  The current Specification does not give “property meta classes” any definition, under BRI, property meta classes is interpreted as model attribute values.   The end user role can be interpreted as class level based on the current Specification. [0046]-[0047] of Claussen recites “the user interface may be configured to allow access and manipulation according to the access policies of a Business Entity. There may be two focus areas for these policies: CRUD in connection with Creates, Reads, Updates, and Deletes of attribute values in the information model, and Executions of state transitions in the lifecycle model” and “The CRUD restrictions may focus on what roles have authority to modify attribute values. These restrictions may be keyed not only by attribute and role, but also by the state that a BE instance is in....” hence, the user role/class and attributes values/property meta are used by define the execution of state transitions which is part of lifecycle state.  Fig. 1 and [0031] of Claussen recites “The method 102 may include a generating step 104 for automatically generating, by a computer processor, a user interface configured to allow access and manipulation of each data object based on at least a lifecycle state of the data object and a user role. Each object may be from the one or more associated data objects. In the example method 102, the lifecycle state may be one of a set of states to and from which the lifecycle state can transition.” Hence, the BE model drives UI behavior using manipulation of access and data objects on a user interface.  Note: UI behavior is not defined in the current Specification, under BRI, UI behavior is interpreted as any display of data on UI based on the manipulation of data)
 wherein said processor-based actionable business entity operating model extender configures the user interface behavior semantics to be responsive to an operation state of actionable business entity operating model. (Fig. 1 and [0031] of Claussen recites “The method 102 may include a generating step 104 for automatically generating, by a computer processor, a user interface configured to allow access and manipulation of each data object based on at least a lifecycle state of the data object and a user role. Each object may be from the one or more associated data objects. In the example method 102, the lifecycle state may be one of a set of states to and from which the lifecycle state can transition.” Hence, UI behavior is in response to manipulation of data and access to the lifecycle objects)
Claussen does not specifically disclose “defines a display sequence for the user interface as a pseudo number a respective one of the plurality of classes has in the display sequence” and “wherein multiple classes from among the plurality of classes can have a same pseudo number that is resolvable at a runtime.”
However, Kirkpatrick defines a display sequence for the user interface as a pseudo number a respective one of the plurality of classes has in the display sequence (Fig. 3 and col. 7, lines 11 – 45 of Kirkpatrick, “The survey database 38 may also include a sequence field 44e that indicates the ordering sequence for the questions”, hence, the response filed 44e of display sequence of the response type/class that is being displayed.)
Further, Kirkpatrick discloses wherein multiple classes from among the plurality of classes can have a same pseudo number that is resolvable at a runtime.  (Figs. 3-4, and col. 7, lines 25-45 of Kirkpatrick, where the display sequence, e.g., item 44E, sequence 5 is the same with multiple classes such as different questions for the widget with correct version)
Claussen and Kirkpatrick are analogous art because both references concern data displaying modeling UI.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claussen’s business lifecycle model associated with different displaying objects and classes with assigning displaying class in certain displaying 

 	Referring to claim 2, Claussen and Kirkpatrick disclose the system of claim 1, wherein the user interface behavior semantics comprise actions in the actionable business entity operating model which have a respective corresponding interaction with a user, ([0069]-[0070] of Claussen “The example system 1602 may also include a filtering module 1610 that provides a list 1608 of the one or more associated data objects 1408 filtered by at least one attribute from the set of attributes 1604. In one embodiment, the user may filter a list of data objects in different lifecycle states to a list of data objects with only one lifecycle state.”  Hence, user is interacting/manipulating data of the BE model) and wherein the actions in the actionable business entity operating model which have the respective corresponding interaction with the user are variable responsive to a lifecycle state of a business entity instance. ([0069]-[0070] of Claussen “The example system 1602 may also include a filtering module 1610 that provides a list 1608 of the one or more associated data objects 1408 filtered by at least one attribute from the set of attributes 1604. In one embodiment, the user may filter a list of data objects in different lifecycle states to a list of data objects with only one lifecycle state.”  Hence, user’s interaction with the BE model objects is in response to a lifecycle state) 	Referring to claim 3, Claussen and Kirkpatrick disclose the system of claim 1, wherein the user interface comprises a form of an interactive parameterized document. ([0033] of Claussen “As the BE instance moves through the enterprise, some attribute values are updated and others are populated.  Hence, the UI comprises a form of interactive BE value with in a BPEL document, such as recited in [0045]-[0046] of Claussen “FIG. 7 shows a sample WS-BPEL document incorporating BEDL elements through the use of the BPEL4data extension. The boxed segments of code in the figure indicate lines of code using the BPEL4data extension. The extension tag 702 may extend WS-BPEL to include statements made in BPEL4data. The b4d tag 704 may be used to incorporate Business Entities encoded in BEDL. The create command 706 is used, for example, to create a new BE called Courier Shipment Bill, which is given an initial lifecycle state of Created.”) 	Referring to claim 4, Claussen and Kirkpatrick disclose the system of claim 3, wherein portions of the interactive parameterized document are expressed as objects in a document ontology. (as shown in Fig. 2 and [0034] of Claussen “In BEDL, the lifecycle model for Business Entities is specified as a finite state machine. In the lifecycle model for the Courier Shipment BE type of FIG. 2, there are six states along with a unique initial state, which is present in all lifecycle models. And [0046]-[0047] recites “the user interface may be configured to allow access and manipulation according to the access policies of a Business Entity. There may be two focus areas for these policies: CRUD in connection with Creates, Reads, Updates, and Deletes of attribute values in the information model, and Executions of state transitions in the lifecycle model.”   Here, the lifecycle aspect of the BE model is a document ontology describing the relationships and properties/value of each entities/objects.)
Referring to claim 5, Claussen and Kirkpatrick disclose the system of claim 3, wherein parameters of the interactive parameterized document are expressed as objects in a document ontology and related to domain ontology objects that provide values for the parameters.  ([0046]-[0047] of Claussen recites “the user interface may be configured to allow access and manipulation according to the access policies of a Business Entity. There may be two focus areas for these policies: CRUD in connection with Creates, Reads, Updates, and Deletes of attribute values in the information model, and Executions of state transitions in the lifecycle model” and “The CRUD restrictions may focus on what roles have authority to modify attribute values. These restrictions may be keyed not only by attribute and role, but also by the state that a BE instance is in....” Here, the lifecycle aspect of the BE model is a document ontology describing the relationships and properties/value of each entities/objects.  Further, [0038] of Claussen recites “A Business Entity may contain a lifecycle, an optional reference to an information model, and an optional set of access policies and notifications. The following is a detailed explanation of the various tags that may comprise a Business Entity encoded in BEDL. The information tag 302, may contain a reference to an informational model, potentially encoded in an XML schema. The schema may have attributes and other child elements with the Business Entity type at the root. Those of ordinary skill in the art will recognize a variety of means for storing information in an XML schema” hence, the BE model ontology is domain/XML model)
Referring to claim 7, Claussen and Kirkpatrick disclose the system of claim 1, wherein the user interface behavior semantics include at least one of an object visibility, an attribute visibility, a display sequence, a display name, a display width, a user editing rule, a user creation rule, and a special editor use. ([0046]-[0047] of Claussen recites “the user interface may be configured to allow access and manipulation according to the access policies of a Business Entity. There may be two focus areas for these policies: CRUD in connection with Creates, Reads, Updates, and Deletes of attribute values in the information model, and Executions of state transitions in the lifecycle model” and “The CRUD restrictions may focus on what roles have authority to modify attribute values. These restrictions may be keyed not only by attribute and role, but also by the state that a BE instance is in....”) 	Referring to claim 8, Claussen and Kirkpatrick disclose the system of claim 1, wherein the user interface behavior semantics comprise an ability to control at which lifecycle state of semantic objects in a resulting extended actionable business entity operating model, particular aspects of the semantic objects can be manipulated in the user interface. (as shown in Fig. 2 and [0034] of Claussen “In BEDL, the lifecycle model for Business Entities is specified as a finite state machine. In the lifecycle model for the Courier Shipment BE type of FIG. 2, there are six states along with a unique initial state, which is present in all lifecycle models. FIG. 2 shows an abstract representation the Courier Shipment BE to demonstrate the potential elements of a Business Entity. As shown, a Courier Shipment BE instance can move from the initial state to Draft or to the state Ready. Intuitively, the BE instance can be in the Ready state if the Sender Info and Recipient Info, along with a plan for payment are recorded. The Draft state corresponds to the case where a Courier Shipment is initiated, but there is some delay in getting all of the information needed before moving into the Ready state. The other states and transitions in the lifecycle for the Courier Shipment type are largely self-explanatory. The package might have been brought into a shipping office, in which case the corresponding BE instance will move directly into the Transit state. Otherwise, it will move into the Picked state when it has been picked up from the sender, and then into the Transit state.”  As way of an example of the manipulation of object associated with lifecycle, Figs. 13 and 14 and [0065]-[0067], step 104 “automatically generate a user interface configured to allow access and manipulation of a data object based on at least a life-cycle state of the data object and a user role”.)
Referring to claim 9, Claussen discloses a non-transitory computer readable storage medium comprising a computer readable program, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: 
providing an actionable business entity operating model ([0003] of Claussen recites “Business Entities are business-relevant dynamic conceptual objects that are created, evolved, and (typically) archived as they pass through the operations of an enterprise. A Business Entity includes both an information model for data about the business objects during their lifetime and a lifecycle model, which may describe the possible ways and timings that tasks can be invoked and performed on these objects.” [0033]-[0034] of Claussen recites “the idea of Business Entities ("BE") may be introduced and expressed through a Business Entity Definition Language ("BEDL")” and “In BEDL, the lifecycle model for Business Entities is specified as a finite state machine.”) including a plurality of classes (based on “class” defined in [0055] of the current Specification which recites “End-users can be defined as extension classes in an actionable business entity operating model.”  The current Specification does not give “property meta classes” any definition, under BRI, property meta classes is interpreted as model attribute values.   The end user role can be interpreted as class level based on the current Specification. [0046]-[0047] of Claussen recites “the user interface may be configured to allow access and manipulation according to the access policies of a Business Entity. There may be two focus areas for these policies: CRUD in connection with Creates, Reads, Updates, and Deletes of attribute values in the information model, and Executions of state transitions in the lifecycle model” and “The CRUD restrictions may focus on what roles have authority to modify attribute values. These restrictions may be keyed not only by attribute and role, but also by the state that a BE instance is in....” hence, the user role/class and attributes values/property meta are used by define the execution of state transition which is part of lifecycle state); and 
extending ([0046] of the Current Specification does not give “extended actionable business entity” any special meaning, Examiner will interpret it as a functionality of the software.  [0044] of Claussen recites “These Business Entities encoded in BEDL may be managed through a set of processes using a Business Process execution language ("BPEL"), which may be extended to incorporate a computer markup language such as BEDL. One type of BPEL is called Web Service Business Process Execution Language ("WS-BPEL"). One example of using WS-BPEL and extending it to incorporate a computer markup language is through the use of BPEL4data. BPEL4data may extend WS-BPEL to incorporate Business Entities encoded in BEDL. BPEL4Data is a declarative extension to WS-BPEL that has been developed so that WS-BPEL processes can work easily with BE definitions expressed in BEDL. BPEL4Data may contain the extensions to WS-BPEL to formally consume BEDL elements. Specifically, it may provide a declarative syntax for annotating a WS-BPEL activity to either specify a BE state change or to indicate BE content manipulation. Those of ordinary skill in the art will recognize that similar techniques may be applied to a variety of BPEL languages incorporating a computer markup language with the functionality described above”) the actionable business entity operating model to drive user interface behavior on a user interface device (Fig. 1 and [0031] of Claussen recites “The method 102 may include a generating step 104 for automatically generating, by a computer processor, a user interface configured to allow access and manipulation of each data object based on at least a lifecycle state of the data object and a user role. Each object may be from the one or more associated data objects. In the example method 102, the lifecycle state may be one of a set of states to and from which the lifecycle state can transition.” Hence, the BE model drives UI behavior using manipulation of access and data objects on a user interface.  Note: UI behavior is not defined in the current Specification, under BRI, UI behavior is interpreted as any display of data on UI based on the manipulation of data) having at least a display device, (Fig. 14 and [0067] of Claussen, data is displayed via a computer monitor (as shown) through “interface element… may be a clickable button.”) by extending class and property meta classes of the actionable business entity operating model to include user interface behavior semantics and by defining which particular actions are executable at each of one or more particular lifecycle states at a class level for each of the plurality of classes, (based on “class” defined in [0055] of the current Specification which recites “End-users can be defined as extension classes in an actionable business entity operating model.”  The current Specification does not give “property meta classes” any definition, under BRI, property meta classes is interpreted as model attribute values.   The end user role can be interpreted as class level based on the current Specification. [0046]-[0047] of Claussen recites “the user interface may be configured to allow access and manipulation according to the access policies of a Business Entity. There may be two focus areas for these policies: CRUD in connection with Creates, Reads, Updates, and Deletes of attribute values in the information model, and Executions of state transitions in the lifecycle model” and “The CRUD restrictions may focus on what roles have authority to modify attribute values. These restrictions may be keyed not only by attribute and role, but also by the state that a BE instance is in....” hence, the user role/class and attributes values/property meta are used by define the execution of state transitions which is part of lifecycle state.  Fig. 1 and [0031] of Claussen recites “The method 102 may include a generating step 104 for automatically generating, by a computer processor, a user interface configured to allow access and manipulation of each data object based on at least a lifecycle state of the data object and a user role. Each object may be from the one or more associated data objects. In the example method 102, the lifecycle state may be one of a set of states to and from which the lifecycle state can transition.” Hence, the BE model drives UI behavior using manipulation of access and data objects on a user interface.  Note: UI behavior is not defined in the current Specification, under BRI, UI behavior is interpreted as any display of data on UI based on the manipulation of data)
 wherein said processor-based actionable business entity operating model extender configures the user interface behavior semantics to be responsive to an operation state of actionable business entity operating model. (Fig. 1 and [0031] of Claussen recites “The method 102 may include a generating step 104 for automatically generating, by a computer processor, a user interface configured to allow access and manipulation of each data object based on at least a lifecycle state of the data object and a user role. Each object may be from the one or more associated data objects. In the example method 102, the lifecycle state may be one of a set of states to and from which the lifecycle state can transition.” Hence, UI behavior is in response to manipulation of data and access to the lifecycle objects)
Claussen does not specifically disclose “defines a display sequence for the user interface as a pseudo number a respective one of the plurality of classes has in the display sequence” and “wherein multiple classes from among the plurality of classes can have a same pseudo number that is resolvable at a runtime.”
However, Kirkpatrick defines a display sequence for the user interface as a pseudo number a respective one of the plurality of classes has in the display sequence (Fig. 3 and col. 7, lines 11 – 45 of Kirkpatrick, “The survey database 38 may also include a sequence field 44e that indicates the ordering sequence for the questions”, hence, the response filed 44e of display sequence of the response type/class that is being displayed.)
Further, Kirkpatrick discloses wherein multiple classes from among the plurality of classes can have a same pseudo number that is resolvable at a runtime.  (Figs. 3-4, and col. 7, lines 25-45 of Kirkpatrick, where the display sequence, e.g., item 44E, sequence 5 is the same with multiple classes such as different questions for the widget with correct version)
Claussen and Kirkpatrick are analogous art because both references concern data displaying modeling UI.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claussen’s business lifecycle model associated with different displaying objects and classes with assigning displaying class in certain displaying sequential order as taught by Kirkpatrick.  The motivation for doing so would have been utilizing class file in order to provide a faster display of the user request of the desired information.
 	Referring to claim 10, Claussen and Kirkpatrick disclose the non-transitory computer readable storage medium of claim 9, wherein the user interface behavior semantics comprise actions in the actionable business entity operating model which have a respective corresponding interaction with a user, ([0069]-[0070] of Claussen “The example system 1602 may also include a filtering module 1610 that provides a list 1608 of the one or more associated data objects 1408 filtered by at least one attribute from the set of attributes 1604. In one embodiment, the user may filter a list of data objects in different lifecycle states to a list of data objects with only one lifecycle state.”  Hence, user is interacting/manipulating data of the BE model) and wherein the actions in the actionable business entity operating model which have the respective corresponding interaction with the user are variable responsive to a lifecycle state of a business entity instance. ([0069]-[0070] of Claussen “The example system 1602 may also include a filtering module 1610 that provides a list 1608 of the one or more associated data objects 1408 filtered by at least one attribute from the set of attributes 1604. In one embodiment, the user may filter a list of data objects in different lifecycle states to a list of data objects with only one lifecycle state.”  Hence, user’s interaction with the BE model objects is in response to a lifecycle state) 	Referring to claim 11, Claussen and Kirkpatrick disclose the non-transitory computer readable storage medium of claim 9, wherein the user interface comprises a form of an interactive parameterized document.  ([0033] of Claussen “As the BE instance moves through the enterprise, some attribute values are updated and others are populated.  Hence, the UI comprises a form of interactive BE value with in a BPEL document, as recited in [0045]-[0046] of Claussen “FIG. 7 shows a sample WS-BPEL document incorporating BEDL elements through the use of the BPEL4data extension. The boxed segments of code in the figure indicate lines of code using the BPEL4data extension. The extension tag 702 may extend WS-BPEL to include statements made in BPEL4data. The b4d tag 704 may be used to incorporate Business Entities encoded in BEDL. The create command 706 is used, for example, to create a new BE called Courier Shipment Bill, which is given an initial lifecycle state of Created.”) 	Referring to claim 12, Claussen and Kirkpatrick disclose the non-transitory computer readable storage medium of claim 11, wherein portions of the interactive parameterized document are expressed as objects in a document ontology. (as shown in Fig. 2 and [0034] of Claussen “In BEDL, the lifecycle model for Business Entities is specified as a finite state machine. In the lifecycle model for the Courier Shipment BE type of FIG. 2, there are six states along with a unique initial state, which is present in all lifecycle models. FIG. 2 shows an abstract representation the Courier Shipment BE to demonstrate the potential elements of a Business Entity. As shown, a Courier Shipment BE instance can move from the initial state to Draft or to the state Ready. Intuitively, the BE instance can be in the Ready state if the Sender Info and Recipient Info, along with a plan for payment are recorded. The Draft state corresponds to the case where a Courier Shipment is initiated, but there is some delay in getting all of the information needed before moving into the Ready state. The other states and transitions in the lifecycle for the Courier Shipment type are largely self-explanatory. The package might have been brought into a shipping office, in which case the corresponding BE instance will move directly into the Transit state. Otherwise, it will move into the Picked state when it has been picked up from the sender, and then into the Transit state.”  Here, the lifecycle aspect of the BE model is a document ontology describing the relationships and properties of each entities.) 	Referring to claim 13, Claussen and Kirkpatrick disclose the non-transitory computer readable storage medium of claim 11, wherein parameters of the interactive parameterized document are expressed as objects in a document ontology (as shown in Fig. 2 and [0034] of Claussen “In BEDL, the lifecycle model for Business Entities is specified as a finite state machine. In the lifecycle model for the Courier Shipment BE type of FIG. 2, there are six states along with a unique initial state, which is present in all lifecycle models. FIG. 2 shows an abstract representation the Courier Shipment BE to demonstrate the potential elements of a Business Entity. As shown, a Courier Shipment BE instance can move from the initial state to Draft or to the state Ready. Intuitively, the BE instance can be in the Ready state if the Sender Info and Recipient Info, along with a plan for payment are recorded. The Draft state corresponds to the case where a Courier Shipment is initiated, but there is some delay in getting all of the information needed before moving into the Ready state. The other states and transitions in the lifecycle for the Courier Shipment type are largely self-explanatory. The package might have been brought into a shipping office, in which case the corresponding BE instance will move directly into the Transit state. Otherwise, it will move into the Picked state when it has been picked up from the sender, and then into the Transit state.”  Here, the lifecycle aspect of the BE model is a document ontology describing the relationships and properties of each entities) and related to domain ontology objects that provide values for the parameters. ([0046]-[0047] of Claussen recites “the user interface may be configured to allow access and manipulation according to the access policies of a Business Entity. There may be two focus areas for these policies: CRUD in connection with Creates, Reads, Updates, and Deletes of attribute values in the information model, and Executions of state transitions in the lifecycle model” and “The CRUD restrictions may focus on what roles have authority to modify attribute values. These restrictions may be keyed not only by attribute and role, but also by the state that a BE instance is in....” Here, the lifecycle aspect of the BE model is a document ontology describing the relationships and properties/value of each entities/objects.  Further, [0038] of Claussen recites “A Business Entity may contain a lifecycle, an optional reference to an information model, and an optional set of access policies and notifications. The following is a detailed explanation of the various tags that may comprise a Business Entity encoded in BEDL. The information tag 302, may contain a reference to an informational model, potentially encoded in an XML schema. The schema may have attributes and other child elements with the Business Entity type at the root. Those of ordinary skill in the art will recognize a variety of means for storing information in an XML schema” hence, the BE model ontology is domain/XML model)

Referring to claim 15, Claussen and Kirkpatrick disclose the non-transitory computer readable storage medium of claim 9, wherein the user interface behavior semantics include at least one of an object visibility, an attribute visibility, a display sequence, a display name, a display width, a user editing rule, a user creation rule, and a special editor use. ([0046]-[0047] of Claussen recites “the user interface may be configured to allow access and manipulation according to the access policies of a Business Entity. There may be two focus areas for these policies: CRUD in connection with Creates, Reads, Updates, and Deletes of attribute values in the information model, and Executions of state transitions in the lifecycle model” and “The CRUD restrictions may focus on what roles have authority to modify attribute values. These restrictions may be keyed not only by attribute and role, but also by the state that a BE instance is in....”) 	Referring to claim 16, Claussen and Kirkpatrick disclose the non-transitory computer readable storage medium of claim 9, wherein the user interface behavior semantics comprise an ability to control at which lifecycle state of semantic objects in a resulting extended actionable business entity operating model, particular aspects of the semantic objects can be manipulated in the user interface. (as shown in Fig. 2 and [0034] of Claussen “In BEDL, the lifecycle model for Business Entities is specified as a finite state machine. In the lifecycle model for the Courier Shipment BE type of FIG. 2, there are six states along with a unique initial state, which is present in all lifecycle models. FIG. 2 shows an abstract representation the Courier Shipment BE to demonstrate the potential elements of a Business Entity. As shown, a Courier Shipment BE instance can move from the initial state to Draft or to the state Ready. Intuitively, the BE instance can be in the Ready state if the Sender Info and Recipient Info, along with a plan for payment are recorded. The Draft state corresponds to the case where a Courier Shipment is initiated, but there is some delay in getting all of the information needed before moving into the Ready state. The other states and transitions in the lifecycle for the Courier Shipment type are largely self-explanatory. The package might have been brought into a shipping office, in which case the corresponding BE instance will move directly into the Transit state. Otherwise, it will move into the Picked state when it has been picked up from the sender, and then into the Transit state.”  As way of an example of the manipulation of object associated with lifecycle, Figs. 13 and 14 and [0065]-[0067], step 104 “automatically generate a user interface configured to allow access and manipulation of a data object based on at least a life-cycle state of the data object and a user role”.) 	Referring to claim 17, Claussen discloses a system, comprising: 
an actionable business entity operating model provider for providing an actionable business entity operating model ([0003] of Claussen recites “Business Entities are business-relevant dynamic conceptual objects that are created, evolved, and (typically) archived as they pass through the operations of an enterprise. A Business Entity includes both an information model for data about the business objects during their lifetime and a lifecycle model, which may describe the possible ways and timings that tasks can be invoked and performed on these objects.” [0033]-[0034] of Claussen recites “the idea of Business Entities ("BE") may be introduced and expressed through a Business Entity Definition Language ("BEDL")” and “In BEDL, the lifecycle model for Business Entities is specified as a finite state machine.”) including a plurality of classes (based on “class” defined in [0055] of the current Specification which recites “End-users can be defined as extension classes in an actionable business entity operating model.”  The current Specification does not give “property meta classes” any definition, under BRI, property meta classes is interpreted as model attribute values.   The end user role can be interpreted as class level based on the current Specification. [0046]-[0047] of Claussen recites “the user interface may be configured to allow access and manipulation according to the access policies of a Business Entity. There may be two focus areas for these policies: CRUD in connection with Creates, Reads, Updates, and Deletes of attribute values in the information model, and Executions of state transitions in the lifecycle model” and “The CRUD restrictions may focus on what roles have authority to modify attribute values. These restrictions may be keyed not only by attribute and role, but also by the state that a BE instance is in....” hence, the user role/class and attributes values/property meta are used by define the execution of state transition which is part of lifecycle state); and 
a processor-based actionable business entity operating model extender ([0046] of the Current Specification does not give “extended actionable business entity” any special meaning, Examiner will interpret it as a functionality of the software.  [0044] of Claussen recites “These Business Entities encoded in BEDL may be managed through a set of processes using a Business Process execution language ("BPEL"), which may be extended to incorporate a computer markup language such as BEDL. One type of BPEL is called Web Service Business Process Execution Language ("WS-BPEL"). One example of using WS-BPEL and extending it to incorporate a computer markup language is through the use of BPEL4data. BPEL4data may extend WS-BPEL to incorporate Business Entities encoded in BEDL. BPEL4Data is a declarative extension to WS-BPEL that has been developed so that WS-BPEL processes can work easily with BE definitions expressed in BEDL. BPEL4Data may contain the extensions to WS-BPEL to formally consume BEDL elements. Specifically, it may provide a declarative syntax for annotating a WS-BPEL activity to either specify a BE state change or to indicate BE content manipulation. Those of ordinary skill in the art will recognize that similar techniques may be applied to a variety of BPEL languages incorporating a computer markup language with the functionality described above”) for extending the actionable business entity operating model to drive user interface behavior on a user interface device (Fig. 1 and [0031] of Claussen recites “The method 102 may include a generating step 104 for automatically generating, by a computer processor, a user interface configured to allow access and manipulation of each data object based on at least a lifecycle state of the data object and a user role. Each object may be from the one or more associated data objects. In the example method 102, the lifecycle state may be one of a set of states to and from which the lifecycle state can transition.” Hence, the BE model drives UI behavior using manipulation of access and data objects on a user interface.  Note: UI behavior is not defined in the current Specification, under BRI, UI behavior is interpreted as any display of data on UI based on the manipulation of data) having at least a display device, (Fig. 14 and [0067] of Claussen, data is displayed via a computer monitor (as shown) through “interface element… may be a clickable button.”) by extending class and property meta classes of the actionable business entity operating model to include user interface behavior semantics and by defining which particular actions are executables at each of one or more particular lifecycle states at a class level for each of the plurality of classes, (based on “class” defined in [0055] of the current Specification which recites “End-users can be defined as extension classes in an actionable business entity operating model.”  The current Specification does not give “property meta classes” any definition, under BRI, property meta classes is interpreted as model attribute values.   The end user role can be interpreted as class level based on the current Specification. [0046]-[0047] of Claussen recites “the user interface may be configured to allow access and manipulation according to the access policies of a Business Entity. There may be two focus areas for these policies: CRUD in connection with Creates, Reads, Updates, and Deletes of attribute values in the information model, and Executions of state transitions in the lifecycle model” and “The CRUD restrictions may focus on what roles have authority to modify attribute values. These restrictions may be keyed not only by attribute and role, but also by the state that a BE instance is in....” hence, the user role/class and attributes values/property meta are used by define the execution of state transitions which is part of lifecycle state.  Fig. 1 and [0031] of Claussen recites “The method 102 may include a generating step 104 for automatically generating, by a computer processor, a user interface configured to allow access and manipulation of each data object based on at least a lifecycle state of the data object and a user role. Each object may be from the one or more associated data objects. In the example method 102, the lifecycle state may be one of a set of states to and from which the lifecycle state can transition.” Hence, the BE model drives UI behavior using manipulation of access and data objects on a user interface.  Note: UI behavior is not defined in the current Specification, under BRI, UI behavior is interpreted as any display of data on UI based on the manipulation of data)
 wherein said processor-based actionable business entity operating model extender configures the user interface behavior semantics to be responsive to an operation state of actionable business entity operating model. (Fig. 1 and [0031] of Claussen recites “The method 102 may include a generating step 104 for automatically generating, by a computer processor, a user interface configured to allow access and manipulation of each data object based on at least a lifecycle state of the data object and a user role. Each object may be from the one or more associated data objects. In the example method 102, the lifecycle state may be one of a set of states to and from which the lifecycle state can transition.” Hence, UI behavior is in response to manipulation of data and access to the lifecycle objects)
Claussen does not specifically disclose “defines a display sequence for the user interface as a pseudo number a respective one of the plurality of classes has in the display sequence” and “wherein multiple classes from among the plurality of classes can have a same pseudo number that is resolvable at a runtime.”
However, Kirkpatrick defines a display sequence for the user interface as a pseudo number a respective one of the plurality of classes has in the display sequence (Fig. 3 and col. 7, lines 11 – 45 of Kirkpatrick, “The survey database 38 may also include a sequence field 44e that indicates the ordering sequence for the questions”, hence, the response filed 44e of display sequence of the response type/class that is being displayed.)
Further, Kirkpatrick discloses wherein multiple classes from among the plurality of classes can have a same pseudo number that is resolvable at a runtime.  (Figs. 3-4, and col. 7, lines 25-45 of Kirkpatrick, where the display sequence, e.g., item 44E, sequence 5 is the same with multiple classes such as different questions for the widget with correct version)
Claussen and Kirkpatrick are analogous art because both references concern data displaying modeling UI.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claussen’s business lifecycle model associated with different displaying objects and classes with assigning displaying class in certain displaying sequential order as taught by Kirkpatrick.  The motivation for doing so would have been utilizing class file in order to provide a faster display of the user request of the desired information.
 	Referring to claim 18, Claussen and Kirkpatrick disclose the system of claim 17, wherein the user interface behavior semantics comprise actions in the actionable business entity operating model which have a respective corresponding interaction with a user, ([0069]-[0070] of Claussen “The example system 1602 may also include a filtering module 1610 that provides a list 1608 of the one or more associated data objects 1408 filtered by at least one attribute from the set of attributes 1604. In one embodiment, the user may filter a list of data objects in different lifecycle states to a list of data objects with only one lifecycle state.”  Hence, user is interacting/manipulating data of the BE model) and wherein the actions in the actionable business entity operating model which have the respective corresponding interaction with the user are variable responsive to a lifecycle state of a business entity instance. ([0069]-[0070] of Claussen “The example system 1602 may also include a filtering module 1610 that provides a list 1608 of the one or more associated data objects 1408 filtered by at least one attribute from the set of attributes 1604. In one embodiment, the user may filter a list of data objects in different lifecycle states to a list of data objects with only one lifecycle state.”  Hence, user’s interaction with the BE model objects is in response to a lifecycle state) 	Referring to claim 19, Claussen and Kirkpatrick disclose the system of claim 17, wherein the user interface comprises a form of an interactive parameterized document. ([0033] of Claussen “As the BE instance moves through the enterprise, some attribute values are updated and others are populated.  Hence, the UI comprises a form of interactive BE value with in a BPEL document, as recited in [0045]-[0046] of Claussen “FIG. 7 shows a sample WS-BPEL document incorporating BEDL elements through the use of the BPEL4data extension. The boxed segments of code in the figure indicate lines of code using the BPEL4data extension. The extension tag 702 may extend WS-BPEL to include statements made in BPEL4data. The b4d tag 704 may be used to incorporate Business Entities encoded in BEDL. The create command 706 is used, for example, to create a new BE called Courier Shipment Bill, which is given an initial lifecycle state of Created.”

Allowable Subject Matter
Claims 6, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for allowability:
Examiner has considered applicant’s arguments and amendments in view of the prior rejections and cited art. After reviewing the art and performing an updated search, the examiner finds that no combination of prior art reads on the claim as a whole.  Specifically where the class properties defines the display sequence within a respective classes.

Relevant art:
Roach (US 20140258172 A1):  a method and corresponding system design for addressing these limitations by articulating a business endeavour in a comprehensive, structured conceptual model that is independent of underlying technology and responsive to the dynamics of business strategy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan Barrett/
Primary Examiner, Art Unit 2145